Title: From George Washington to William Lord Stirling Alexander, 29 August 1782
From: Washington, George
To: Alexander, William Lord Stirling


                  
                     My Lord
                      29 August 1782
                  
                  Agreeably to the Orders of this day, your Lordship will be pleased to repair to Albany, as soon as is convenient, and take the Command of all the Troops in that Department; after which Colonel Reid will join his Regiment on the Mohawk River.
                  In case of any dispute, respecting command, between Lt Colo. Commandt Reid & Colo. Willet, you will, My Lord, enquire into the matter, ascertain their claims of Rank, the Commissions under which they act, and settle the dispute if practicable; if it appears that Willet is now acting in the Field, as full Colonel, he will, I suppose, take rank according to the practice established in such Cases; if otherwise, the decision may probably be made at once upon the principles already adopted; but in every Case I shall confide the accomodation of this dispute to your Lordships discreation, as well as all the minuter dispositions of Command and Arrangements of the Department.
                  One thing however, I must particularly recommend; that all superfluous and unnecessary Posts (if upon a strict examination any such there should be,) may forthwith be discontinued & broken up.
                  Major General Knox has instructions to draw from the Northward all the Ordnance Stores &c., which are not absolutely necessary there.  The Quarter Mastr Genll will also have directions to transport some of the public buildings from Albany, where they are useless, to West Point, where they are much wanted.
                  As there is a considerable Corps of State Troops, serving in the Northern Department, it is my wish, that the out Posts may be garrisoned, & the detached duties performed by these Troops, so far as circumstances & the nature of the service will admit; in order that the Continental Regiments may be kept as compact as possible, & held in a State of readiness to remove, should it become expedient to order them elsewhere at a short warning.
                  I have only further to request your Lordship to point your attention to the re-establishment of dicipline in the regular Corps, to the protection & security of the Frontiers, as well as to the general order & oeconomy of the Department; especially in the issues of ammunition, as there have been great abuses in the consumption of this Article by the Militia & irregular Troops at the Northward, notwithstanding all the measures which have been taken to prevent it; you will please therefore, my Lord, to suffer none to be issued, but upon your own Orders, in cases where it shall be judged essentially necessary.
                  Whatever of importance shall occur during your Command, and whatever intelligence shall be obtained from Canada, Your Lordship will take the trouble to communicate to me by the first conveyance.  Given at Head Quarters Newburgh August 29th 1782
                  
                     Go: Washington
                     
                  
               